Per Curiam:
As the complaint alleges different shipments from different points on different dates, each shipment must have been evidenced by a bill of lading under the Interstate Commerce Law and the Federal Bill of Lading Law,* and hence each shipment would be, under the contract, evidenced by the bill of lading and give rise to a, separate cause of action. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.

See Interstate Commerce Act (24 U. S. Stat. at Large, 386), § 20, as amd. by 34 id. 593, 595, § 7; 38 id. 1196, 1197, chap. 176, and 39 id. 441, 442, chap. 301; Federal Bills of Lading Act, being 39 U. S. Stat. at Large, 538, chap. 415.— [Rep.